Citation Nr: 0918097	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1961 to July 
1961 and on subsequent periods of active duty for training 
(ACDUTRA) between July 1961 and July 1966.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The appellant's current bilateral hearing loss is not 
shown to have been present in service, or for many years 
thereafter, nor is it shown to be the result of any incident 
occurring during his military service.

2.  The appellant's current tinnitus is not shown to have 
been present in service, or for many years thereafter, nor is 
it shown to be the result of any incident occurring during 
his military service.


CONCLUSIONS OF LAW

1.  The appellant's hearing loss was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2008).

2.  The appellant's tinnitus was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).
 
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the claimant's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letters dated in August 2004 and March 2006, advised the 
appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The appellant's claims were readjudicated in the 
April 2006 Statement of the Case and the December 2006 
Supplemental Statement of the Case.  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant was provided a VA examination to determine the 
presence, severity, and etiology of his current bilateral 
hearing loss and tinnitus.  The appellant a submitted 
statement after the last adjudication of his claims without a 
contemporaneous waiver of jurisdiction.  This statement 
contained information that was already considered in prior 
adjudications.  Thus, the information is both cumulative and 
redundant and, therefore, not pertinent.  38 C.F.R. § 
3.156(a).  Accordingly, this statement does not require 
remand to the RO or a waiver of jurisdiction.  38 C.F.R. § 
20.1304(c) (2008).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

A Veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2008).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

In order to establish basic eligibility for Veterans' 
benefits based upon ACDUTRA, the appellant must first 
establish that he was disabled from a disease or injury 
incurred or aggravated in the line of duty.  Moreover, in 
order to establish basic eligibility for Veterans' benefits 
based upon INACDUTRA, the appellant must first establish that 
he was disabled from an injury incurred or aggravated in the 
line of duty.  See Laman v. West, 11 Vet. App. 80, 84-86 
(1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 
264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Until "Veteran" status is established for a period 
of ACDUTRA or a period of INACDUTRA, the presumption of 
soundness and the presumption of aggravation are not for 
application.  Id. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Moreover, in the case of sensorineural hearing 
loss, service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The appellant is seeking service connection for bilateral 
hearing loss and tinnitus.  He attributes these conditions to 
inservice exposure to loud noise from small arms fire and 
grenades.  Historically, the appellant served on active duty 
from January 1961 to July 1961 and on subsequent periods of 
ACDUTRA between July 1961 and July 1966.

A longitudinal review of the appellant's service treatment 
records demonstrated no complaints of or treatment for 
bilateral hearing loss or tinnitus.

The appellant submitted several private audiograms dated from 
November 1979 to January 2006 demonstrating bilateral hearing 
loss.  These audiograms do not contain an etiological opinion 
relating his bilateral hearing loss to any period of his 
military service.  Moreover, there are no complaints of, 
treatment for, or diagnoses of tinnitus.

The appellant also submitted an October 1991 letter wherein 
it is noted that the appellant reported having ear surgery 
and a 15 year history of occupational noise exposure with no 
hearing protection.  This letter includes a diagnosis of 
moderate, mid to high frequency sensorineural hearing loss 
for the right ear and a mild to moderate, mid to high 
frequency sensorineural hearing loss for the left ear; no 
etiological opinion was provided.

In October 2006, the appellant underwent a VA examination to 
determine the presence of bilateral hearing loss or tinnitus 
and, if present, ascertain the severity and etiology thereof.  
After taking the appellant's relevant medical history, the 
examiner administered an audiogram that revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
70
75
LEFT
40
45
80
70
70

Based on these findings, the examiner determined the 
appellant's average right ear puretone threshold to be 59 and 
his average left ear puretone threshold to be 66.  Speech 
recognition testing resulted in scores of 92 percent and 64 
percent for the appellant's right and left ear, respectively.  
The diagnosis was mild sloping to severe sensorineural 
hearing loss bilaterally with good word recognition at a 
comfortable loudness level.  The examiner opined that "[t]he 
[appellant's] current hearing loss and tinnitus are less 
likely than not due to military noise exposure."

After reviewing the appellant's claims folder, the Board 
finds that the record is without sufficient objective 
evidence supportive of a finding that his bilateral hearing 
loss or tinnitus became manifest or otherwise originated 
during his active duty service or during any period of 
ACDUTRA or INACDUTRA.  There are no findings of bilateral 
hearing loss or tinnitus in the appellant's service treatment 
records and nothing to relate the appellant's current 
bilateral hearing loss or tinnitus to his military service.  
Furthermore, the first evidence or record of a diagnosis of 
bilateral hearing loss or tinnitus was in November 1979, 13 
years after his last period of service.  Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Although tinnitus is capable of lay observation, the Board 
finds that this extended period without complaint or 
treatment for tinnitus, as well as the absence of any 
tinnitus complaints in his service treatment records, must 
also be considered.  Id., see also Charles v. Principi, 16 
Vet. App. 360, 374-75 (2002). 

In this case, the appellant's statements are competent 
evidence that he was exposed to loud noise during service.  
However, the appellant's contentions that his current 
bilateral hearing loss and tinnitus are related to his 
military service, as a layman, cannot be considered competent 
evidence on medical causation as the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only expert medical opinion of record concerning 
the etiology of the appellant's current bilateral hearing 
loss and tinnitus is negative to the appellant's claims.  

Thus, in the absence of competent medical evidence that the 
appellant's bilateral hearing loss or tinnitus is related to 
his military service or was caused or aggravated by a 
service-connected disability, the preponderance of the 
evidence is against his claims for service connection.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


